Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.

Response to Arguments
The Applicant has claimed “the mass ratio of the at least one polymer to the at least one lithium salt is between about 1:100 and about 1:1”. The claimed ratio is not persuasive because the claimed ratio is taught by Wang.
Wang teaches in some embodiments, the non-aqueous solvent is typically liquids or solid polyethylene oxide [0150] as polymer which reads on instant claims 6 and 7.
Wang teaches as used herein, the term “water-in-salt” means that the weight ratio of salt to solvent [0137], and the weight percentage of salt in the water-in-salt electrolyte (wherein the weight percentage of the salt=((weight of salt/(weight of salt+weight of water))×100) is between 50% and 80% [0139]. 
50% wt of salt implies that the amount of polymer is also 50% wt which is a 1:1 ratio. As a result, Wang’s weight percentage of the salt between 50% and 80% [0139] is within the claimed range of Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4, 6-11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20160351968).
2.	Regarding claims 1-4, 6-11, 13-15, 17, 18, 20, Wang teaches an electrochemical battery cell [0187] comprising an anode; and a cathode [0161] and an electrolyte [0140] comprising
(a)    at least one lithium salt in water (LiN(SO2CF3)2 (LiTFSI) in H2O) ([0140, [0168]; and
(b)    at least one polymer (polyethylene oxide) [0150-0151]; wherein the molality of the lithium salt to water is about 24 molal (mol/kg) (see Fig. below) or 22.2 molal (22.2 m) [0168] and wherein the ionic conductivity of the electrolyte at 25 °C (room temperature) [0073] is 8 mS/cm [0168]. Wang teaches in some embodiments, the non-aqueous solvent is typically liquids or solid polyethylene oxide [0150] as polymer which reads on instant claims 6 and 7.
Wang teaches as used herein, the term “water-in-salt” means that the weight ratio of salt to solvent [0137], and the weight percentage of salt in the water-in-salt electrolyte (wherein the weight percentage of the salt=((weight of salt/(weight of salt+weight of water))×100) is between 50% and 80% [0139]. 
50% wt of salt implies that the amount of polymer is also 50% wt which is a 1:1 ratio. As a result, Wang’s weight percentage of the salt between 50% and 80% [0139] is within the claimed range of Applicant.
3.	The molecular weight of Wang’s polyethylene oxide reads on the claimed range in instant claim 8 and the properties in claims 14 and 15 because Wang teaches the same composition of Applicant.
4.	Regarding claim 20, Wang teaches the cathode is magnesium [0128]. Regarding claim 13, the ratio of polymer to the salt is 3:10 would be 2:5 (3+10 = 13 and 3/13 x 100 = 23.1% polymer and 10/13 = 76.9% salt). Wang teaches the weight percentage of salt in the water-in-salt electrolyte is between 70% and 80% [0139].


    PNG
    media_image1.png
    592
    613
    media_image1.png
    Greyscale

5.	Regarding claim 11, Wang teaches the ionic liquid comprises a cation selected from sulfonium (trifluoromethanesulfonic acid) [0150-0151]. Regarding claim 17, Wang teaches LiN(SO2CF3)2 (LiTFSI) and an ionic conductivity of 22.2 m [0168], and the claimed molecular weight is conventionally known in the art.

6.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) as applied to claim 18 in view of Giroud et al. (US20130126803).
7.	Regarding claims 21 and 22, the complete discussion of Wang as applied to claim 18 is incorporated herein. However, they are silent about the limitations of claims 21 and 22.
8.	 Giroud teaches a negative electrode containing LiFePO4 [0022] or LiMn2O4 [0040-0041] and a cathode comprising aluminum [0052] and sulfur [0040] for the benefit of electrochemical properties that give good performances, in particular in terms of potential and stability of the charge and discharge capacity [0003]
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Giroud’s teachings of a negative electrode containing LiFePO4 [0022] or LiMn2O4 [0040-0041] and a cathode comprising aluminum [0052] and sulfur [0040] for the benefit of electrochemical properties that give good performances, in particular in terms of potential and stability of the charge and discharge capacity [0003]


10.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) as applied to claims 1 and 18 in view of Hirashita et al. (US 20140220476).
11.	Regarding claims 16 and 19, the complete discussion of Wang as applied to claim 18 is incorporated herein. However, they are silent about the limitations of claims 16 and 19.
12.	 Hirashita teaches a lithium battery [0108] comprising an electrolyte, comprising: (a) at least one lithium salt (lithium bis(trifluoromethanesulfonyl) amide [0148] in water [0021]; and (b) at least one polymer (polyacrylonitrile); [0069] wherein the molality of the lithium salt to water is 1.40 mol/kg [0152], and wherein the ionic conductivity of the electrolyte at 25 °C is 0.81 mS/cm [0054], and an anode comprising lithium-titanium oxide (Li2TiO3) [0099-0100] and cathode comprising lithium [0078-0079] for the benefit of a battery that can respond to the need for both higher capacity and higher output [0204].
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Hirashita’s above teachings for the benefit of a battery that can respond to the need for both higher capacity and higher output.

14.	Claims 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) in view of Hoshiba et al. (US 20130157143).
15.	Regarding claims 24, 25 and 27, Wang teaches an electrolyte [0140] comprising
(a)    at least one lithium salt in water (LiN(SO2CF3)2 (LiTFSI) in H2O) ([0140, [0168]; and
(b)    at least one polymer (polyethylene oxide) [0150-0151]; wherein the molality of the lithium salt to water is about 24 molal (mol/kg) (see Fig. below) or 22.2 molal (22.2 m) [0168] and wherein the ionic conductivity of the electrolyte at 25 °C (room temperature) [0073] is 8 mS/cm [0168].
16.	Wang teaches the electrolyte is a thin film having a thickness of less than 50 micron (reads on about 50 micron) [0005]. Wang teaches as used herein, the term “water-in-salt” means that the weight ratio of salt to solvent [0137], and the weight percentage of salt in the water-in-salt electrolyte (wherein the weight percentage of the salt=((weight of salt/(weight of salt+weight of water))×100) is between 50% and 80% [0139]. 
50% wt of salt implies that the amount of polymer is also 50% wt which is a 1:1 ratio. As a result, Wang’s weight percentage of the salt between 50% and 80% [0139] is within the claimed range of Applicant.

    PNG
    media_image1.png
    592
    613
    media_image1.png
    Greyscale

17.	Wang is silent about pressing the admixture at a temperature between about 30 °C and about 150 °C and at a pressure between about 0.2 tonf/m2 and about 2 tonf/m2.
18.	Hoshiba teaches applying a pressure of about 4 tons per square meter (reads on about 2 tonf/m2) on an electrolyte layer to form an integrally molded structure [0073].
19.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Hoshiba teachings of applying a pressure of about 4 tons per square meter (reads on about 2 tonf/m2) on an electrolyte layer to form an integrally molded structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722